DETAILED ACTION
Election/Restrictions
Claim 16 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made with traverse in the reply filed on 12/7/2022. Applicant’s traversal with respect to the requirement as it pertains to claims 1-15 and claim 16 is persuasive. That requirement is withdrawn. Applicant’s traversal of the Requirement of Election of Species is traversed on the basis that there would be no serious burden in examining both the of the listed species. Examiner maintains that such a burden does exist because the two embodiments have patentably distinct features that would necessitate independent search. The Requirement for Election of Species is maintained.  

Claim Objections
Claim 5 is objected to because of the following informalities:  “the waveform of the counter electromotive force stored in the storage unit” lacks antecedent basis.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim recites “comparing the waveform of the counter electromotive force detected by the detection unit with the waveform of the counter electromotive force stored in the storage unit.” To that point in the claims, only a single waveform has been recited. That is, a waveform is detected, and that waveform is stored. Thus, to recite that the detected waveform is compared with the stored waveform when the claims have recited only a single waveform is ambiguous.
Clarification is required. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 9 and 13-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Steinhart et al. (2017/0363953).

 	Regarding claims 1 and 16, Steinhart teaches a liquid discharge apparatus and method comprising:
a discharge head (fig. 1, item 1) provided with a discharge port (fig. 1, item 2) that discharges a liquid (fig. 1, item 4);
a retention portion (fig. 1, item 3) facing the discharge head, and configured to retain the liquid between the discharge head and the retention portion (see fig. 1)b; and
a detection unit ([0046]) configured to detect that the discharge port is covered with the liquid after the liquid is supplied between the discharge head and the retention portion ([0046]).

 	Regarding claim 9, Steinhart teaches the apparatus according to claim 1, further comprising a moving unit configured to move the discharge head and/or the retention portion to a position where the retention portion can retain the liquid between the discharge head and the retention portion (Note that there is necessarily a moving unit to cause relative movement between the head and the substrate to be printed. See also embodiment according to figure 3).

 	Regarding claim 13, Steinhart teaches the apparatus according to claim 1, wherein the retention portion retains the liquid such that the liquid discharged from the discharge port covers the discharge port (see fig. 1).

 	Regarding claim 14, Steinhart teaches the apparatus according to claim 1, further comprising a supply unit configured to supply a liquid to the retention portion, wherein the liquid supplied by the supply unit contains at least some of components contained in the liquid discharged from the discharge port (see fig. 1, Note that if one shown discharge port is taken to be the claimed discharge port, and another of the shown discharge ports is taken to be the claimed supply unit, the limitations are met).

 	Regarding claim 15, Steinhart teaches the imprint apparatus that comprises a liquid discharge apparatus defined in claim 1, wherein the imprint apparatus performs an imprint process on a substrate by discharging a liquid from the liquid discharge apparatus (see fig. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-8 are rejected under 35 U.S.C. 103 as being unpatentable over Steinhart in view of Murate (2016/0375684).

 	Regarding claim 2, Steinhart teaches apparatus according to claim 1. Steinhart does not teach wherein the discharge head includes a piezoelectric element, and the detection unit detects a counter electromotive force of the piezoelectric element. Murate teaches this (Murate, fig. 7, Note piezoelectric element 311 and electromotive force shown in fig. 7B that is detected). It would have been obvious to apply the bridge ink detection technique disclosed by Steinhart to a piezoelectric inkjet printhead of the type disclosed by Murate because doing so would allow for the detection of proper ink ejection from the nozzles, thereby ensuring timely printhead maintenance. 

 	Regarding claim 3, Steinhart in view of Murate teaches the apparatus according to claim 2, further comprising a determination unit configured to determine, based on a detection result of the detection unit, whether the discharge port is covered with the liquid (Steinhart, [0046]).

 	Regarding claim 4, Steinhart in view of Murate teaches the apparatus according to claim 3, wherein the determination unit determines, based on an amplitude, a period, and/or a frequency of a waveform of the counter electromotive force detected by the detection unit, whether the discharge port is covered with the liquid (Murate, see fig. 9).

 	Regarding claim 5, Steinhart in view of Murate teaches the apparatus according to claim 4, further comprising a storage unit configured to store the waveform of the counter electromotive force which serves as a reference of determination by the determination unit, wherein the determination unit determines whether the discharge port is covered with the liquid by comparing the waveform of the counter electromotive force detected by the detection unit with the waveform of the counter electromotive force stored in the storage unit (Murate, see fig. 13, S5, [0115], Note that see 112 rejection).

Regarding claim 6, Steinhart in view teaches the apparatus according to claim 1, further comprising a recovery unit configured to perform a recovery operation of the discharge port if a detection result of the detection unit indicates that the discharge port is covered with the liquid (Murate, fig. 13, Note that any ejection of ink from a given port could be a “recovery operation” as claimed, and thus ejecting ink with a corrected waveform is being taken to be the recovery operation).

Regarding claim 7, Steinhart in view of Murate teaches the apparatus according to claim 2, wherein the piezoelectric element functions as a recovery unit that performs a recovery operation of the discharge port if a detection result of the detection unit indicates that the discharge port is covered with the liquid (Murate, fig. 13, Note that any ejection of ink from a given port could be a “recovery operation” as claimed, and thus ejecting ink with a corrected waveform is being taken to be the recovery operation).

 	Regarding claim 8, Steinhart in view of Murate teaches the apparatus according to claim 6, wherein the discharge head is provided with a plurality of the discharge ports, and the recovery unit performs the recovery operation if the detection result indicates that a predetermined discharge port among the plurality of the discharge ports is covered with the liquid (Murate, fig. 13, Note that any ejection of ink from a given port could be a “recovery operation” as claimed, and thus ejecting ink with a corrected waveform is being taken to be the recovery operation).

Claim(s) 12 is rejected under 35 U.S.C. 103 as being unpatentable over Steinhart in view of Kida et al. (2010/0002206).

 	Regarding claim 12, Steinhart teaches the apparatus according to claim 1. Steinhart does not teach wherein the retention portion includes a transmissive portion, and the detection unit capture an image of the discharge port via the transmissive portion. Kida teaches a light-transmissive retention portion under which an imaging portion is placed so as to be able to capture images of a deposition condition above the retention portion and between the retention portion and an ejection head (Kida, see fig. 8). It would have been obvious to one of ordinary skill in the art at the time of invention to use a clear retention portion and imaging portion, as disclosed by Kida, in the device disclosed by Steinhart because doing so would allow for another technique of evaluating the ink bridge conditions of Steinhart.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEJANDRO VALENCIA whose telephone number is (571)270-5473. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEJANDRO VALENCIA/Primary Examiner, Art Unit 2853